  Case 19-02545           Doc 17      Filed 02/11/19 Entered 02/11/19 08:39:15        Desc Main
                                        Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                )      Case No. 19 B 02545
                                                      )
FELIZA WILLIAMS,                                      )      Chapter 13
                                                      )
                  Debtor.                             )      Hon. Jacqueline P. Cox

                       OBJECTION OF SKOPOS FINANCIAL LLC
                  TO DEBTOR’S MOTION TO IMPOSE AUTOMATIC STAY

         SKOPOS FINANCIAL LLC (“Skopos”), a creditor herein, by its attorneys, the law firm

of Sorman & Frankel, Ltd., for its Objection to Debtor’s Motion to Impose the Automatic Stay,

respectfully states as follows:

         1. On January 30, 2019, Feliza Wililams (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code and proposed Chapter 13 Plan (the “Plan”), which is

scheduled for a confirmation hearing on April 1, 2019.

         2. Skopos is a creditor of the Debtor with respect to a certain indebtedness secured by a

lien upon a 2011 GMC Terrain motor vehicle bearing a Vehicle Identification Number (“VIN”)

of 2CTFLWE58B6323378 (the “Vehicle”). (See Ex. “A”). Debtor purchased the Vehicle on

January 5, 2016.

         3. This is Debtor’s fifth bankruptcy filings since purchasing the Vehicle.

         4. On November 3, 2016, Debtor filed Chapter 13 case number 16-69900 in the

Northern District of Georgia. That case was dismissed only four months later, without

confirmation, on March 6, 2017 for failure to make plan payments.

         5. Less than one week later, on March 14, 2017, Debtor filed Chapter 13 case number

17-54821 in the Northern District of Georgia. That case was later converted to a case under

Chapter 7 and dismissed eight months after filing for failure to file information.


Skopos/Williams/Objection to Motion
                                                  1
  Case 19-02545           Doc 17      Filed 02/11/19 Entered 02/11/19 08:39:15         Desc Main
                                        Document     Page 2 of 3


         6. On July 24, 2018, Debtor filed her second Chapter 13 as case number 18-62183 in the

Northern District of Georgia. That case was dismissed less than two months later, without

confirmation, on September 11, 2018 for failure to pay the filing fee.

         7. One month later, on October 2, 2018, Debtor filed a third Chapter 13 as case number

18-66694 in the Northern District of Georgia. That case was dismissed on January 8, 2019 for

“other reasons” without any plan having been confirmed.

         8. After dismissal of the prior case, Skopos repossessed the Vehicle for Debtor’s failure

to make payments as required under the Retail Installment Contract. Skopos has only ever

received four payments under the Contract since January 5, 2016 and Skopos has never received

proof that the Vehicle was properly insured.

         9. Less than one month after the most recent dismissal, on January 30, 2019, Debtor

filed the instant Chapter 13, her fifth Chapter 13 since purchasing the Vehicle.

         10. In nearly every one of her prior cases, Debtor failed to provide necessary documents,

including a Social Security card, photo identification, and filed tax returns.

         11. On February 4, 2019, Debtor filed a Motion to Impose the Automatic Stay alleging a

positive change in circumstances.

         12. However, Debtor’s motion shows that she has still failed to provide all required

documents as it says that she is “prepared to file her 2017 and 2018 taxes.”

         13. Debtor further asserts that, after five failed cases, she finally has all of the required

documents and understands the obligations imposed on her by the Bankruptcy Code.

         14. Due to Debtor’s history of multiple filings without any follow through, and her failure

to make payments as required under the Retail Installment Contract, Skopos believes that Debtor

has not filed this case in good faith as to Skopos.



Skopos/Williams/Objection to Motion
                                                   2
  Case 19-02545           Doc 17      Filed 02/11/19 Entered 02/11/19 08:39:15   Desc Main
                                        Document     Page 3 of 3


         15. As such, Skopos objects to the imposition of the automatic stay.

         WHEREFORE, Skopos Financial LLC respectfully requests that this Court enter an

Order denying Debtor’s Motion and for such other, further, and different relief as this Court

deems just and proper.

                                                Respectfully submitted,

                                                SKOPOS FINANCIAL LLC,
                                                Creditor,

                                                By: ___/s/ Cari A. Kauffman___
                                                One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)




Skopos/Williams/Objection to Motion
                                                   3
